Per Ouriam:

This is an action brought by the First National Bank of Concordia to recover of D. Pinney on a promissory note for $144, payable to the order of W. S. James and indorsed to plaintiff. Defendant answered that the note was given for the exclusive right to manufacture, use and sell for use a patent invention in a specified territory in the state for a period of two years; that there was not inserted in the note the words “given for apatent right,” as provided by the statutory act regulating the sale of patent rights; that plaintiff acquired the note knowing that it was given for an alleged patent right, and knowing all the circumstances under which it was given. To this answer of defendant a demurrer was interposed by plaintiff, which was sustained by the court. Defendant elected to stand upon his answer, and judgment was rendered for plaintiff. Defendant assigns error to the ruling of the court in sustaining plaintiff’s demurrer. This case involves the identical questions involved in Pinney v. Bank, 68 Kan. 223, 75 Pac. 119. The decision in that case is decisive of this one. For the reasons there stated the demurrer to the answer should have been overruled. The judgment of the district court is reversed, with direction to overrule the demurrer and proceed with the cause.